Citation Nr: 0904397	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the bilateral feet and the left 
knee, to include as secondary to a service-connected 
disorder.

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder, claimed as pes planus.

5.  Entitlement to service connection for gastrointestinal 
symptoms, headaches, dizziness, "cold feet," and joint pain 
in the hips, elbows, lumbar spine, and hands, to include as 
due to undiagnosed illness under the provisions of 
38 U.S.C.A. § 1117.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
temporomandibular joint disorder.


7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sinus disorder, claimed as allergies and rhinitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).

The issues of entitlement to service connection for a sinus 
disorder, claimed as rhinitis and seasonal allergies, and 
entitlement to service connection for a bilateral foot 
disorder, claimed as pes planus, are addressed in the Remand 
portion of the decision below, and are remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran requested, in writing at his July 2008 Board 
hearing, a withdrawal of the issues of whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for degenerative joint 
disease of the bilateral feet and the left knee, to include 
as secondary to a service-connected disorder; entitlement to 
service connection for chronic fatigue syndrome; and 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The medical evidence of record does not show a current 
diagnosis of hypothermia of the bilateral feet, and joint 
pain in the elbows, lumbar spine, and hands for which service 
connection may be granted, and the medical evidence of record 
does not show they are due to an undiagnosed illness.

4.  The medical evidence of record does not show that the 
veteran's gastrointestinal symptoms, headaches, dizziness, 
and joint pain in the hips are related to military service.

5.  A March 1996 rating decision denied service connection 
for temporomandibular joint disorder (TMJ).

6.  The additional evidence received since the time of the 
final March 1996 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for TMJ.

7.  A March 1996 rating decision denied service connection 
for a sinus disorder.

8.  The additional evidence received since the time of the 
final March 1996 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a sinus disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran, for the issues of whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for degenerative joint disease of the 
bilateral feet and the left knee, to include as secondary to 
a service-connected disorder; entitlement to service 
connection for chronic fatigue syndrome; and entitlement to 
service connection for an acquired psychiatric disorder, are 
met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  Gastrointestinal symptoms, headaches, dizziness, "cold 
feet," and joint pain in the hips, elbows, lumbar spine, and 
hands, are not due to undiagnosed illness, and were not 
otherwise incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.317 (2008).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for TMJ is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a sinus disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in December 
2004, April 2005, and October 2005 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additionally, the veteran was notified of the 
regulations pertinent to claims to reopen based on the 
submission of new and material evidence, and of the specific 
evidence required to reopen, in December 2004 and April 2006, 
followed by readjudication in a July 2006 rating decision and 
March 2007 statement of the case.  See Kent v. Nicholson, 20 
Vet. App 1 (2006).  

Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in April 2006 and April 2008 letters.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    
Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA joints examination in February 
2007 and a VA Gulf War Protocol examination in October 2005.  
38 C.F.R. § 3.159(c) (4).  Although VA is not required to 
obtain an examination for a claim to reopen a finally decided 
decision, a VA dental/oral examination was conducted in March 
2007.  See 38 C.F.R. § 3.159(c).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Withdrawal of Issues on Appeal

By rating decisions dated in January 2006 and July 2006, the 
RO denied the veteran's claim for whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for degenerative joint disease of the 
bilateral feet and the left knee, to include as secondary to 
a service-connected disorder; entitlement to service 
connection for chronic fatigue syndrome; and entitlement to 
service connection for an acquired psychiatric disorder.  The 
veteran perfected an appeal as to these issues in May 2007.  
However, at his July 2008 Board hearing, the veteran 
submitted a written statement indicating, and testified on 
the record, that he wished to withdraw this claim with 
respect to the issues of whether new and material evidence 
has been submitted to reopen a claim for entitlement to 
service connection for degenerative joint disease of the 
bilateral feet and the left knee, to include as secondary to 
a service-connected disorder; entitlement to service 
connection for chronic fatigue syndrome; and entitlement to 
service connection for an acquired psychiatric disorder.  

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§°20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b) (1).  Hence, as the 
veteran withdrew the above-noted issues on the record, and in 
a written submission at his July 2008 Board hearing, there 
remain no allegations of error of fact or law for appellate 
consideration with respect to the above-noted issues, and as 
the Board consequently does not have jurisdiction to review 
the appeal with respect to those issues, they are dismissed.

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA is authorized to compensate any Persian Gulf veteran with 
a chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.  In this 
case, an August 1992 service personnel record notes that the 
veteran served as "a key member of a task force sent to a 
classified site in Southwest Asia to inventory, reconstitute, 
and convert two 250-bed Aero medical Staging Facilities."  
Thus, he is considered to have served in the Persian Gulf 
theater for the purposes of 38 U.S.C.A. § 1117.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

However, the symptoms that the veteran claims are due to 
undiagnosed illness are either attributable to a diagnosable 
disorder, or were not objectively found on examination.  
Gastrointestinal symptoms, headaches, dizziness, and joint 
pain in the hips were each found to be attributable to 
another diagnosable disorder.  Specifically, after thorough 
exploratory procedures, including a normal endoscopy and 
colonoscopy in May 2004 and a normal abdominal computed 
tomography scan in July 2004, and having ruled out gastritis, 
peptic ulcer disease, gastroesophageal reflux disease, and 
hiatal hernia, private physicians determined that the 
veteran's epigastric pain was likely early iron deficiency 
anemia, related to the veteran's family history of sickle 
cell trait.  The October 2005 VA examiner concluded that the 
veteran's headaches were secondary to his sinus disorder.  
While noting that there was no current no pathology to render 
a diagnosis for the veteran's claimed dizziness, the October 
2005 VA examiner also noted that the veteran's inservice 
dizziness occurred after he stood up too quickly, suggesting 
an acute hypotensive episode.  Finally, in June 2005 a VA 
treating physician noted the high probability that the 
veteran's bilateral hip joint pain was a secondary result of 
the veteran's bilateral pes planus.  

Moreover, although the veteran claimed to experience 
hypothermia of the bilateral feet, and joint pain in the 
elbows, lumbar spine, and hands, those symptoms were not 
objectively found on physical examination.  Specifically, the 
October 2005 VA Gulf War Protocol examiner concluded that 
with respect to the veteran's claimed symptoms of hypothermia 
of the bilateral feet, and joint pain in the elbows, lumbar 
spine, and hands, there was "no pathology to render 
diagnosis for the condition," meaning that there was no 
objective evidence that the conditions existed.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  While noting that 
the veteran is capable to report what he experiences, he is 
not qualified to render medical opinions regarding the 
diagnosis and etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
service connection for the claimed symptoms is not warranted.

Because the symptoms claimed to be due to undiagnosed illness 
are shown to be due either to another diagnosable disorder, 
or could not be objectively documented, the preponderance of 
the evidence is against the veteran's claim for service 
connection for these disorders, to include as due to 
undiagnosed illness.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and Material Claims

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

TMJ

The RO denied service connection for TMJ in March 1996, and 
notified the veteran of the decision that same month.  The 
rating decision was not appealed and that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matter under 
consideration at that time was whether a diagnosis of TMJ was 
of record.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the March 
1996 rating decision which is relevant to, and probative of, 
this matter.

The evidence of record at the time of the March 1996 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service treatment records 
and the October 1995 VA examination report.  The additional 
evidence added to the record since the March 1996 rating 
decision includes the March 2007 VA dental/oral examination 
report; May 2005 statements from the veteran's parents and 
aunt; private treatment records dated from October 1998 to 
August 2005; VA outpatient treatment records dated in October 
1995, from March 2004 to August 2006, and from October 2006 
to August 2008; and the transcript from the veteran's July 
2008 Board hearing..

The RO denied the veteran's claim for entitlement to service 
connection for TMJ in March 1996, and at that time, there was 
no diagnosis of TMJ.  This continues to be the case.  Both 
the October 2005 Gulf War Syndrome and March 2007 dental oral 
examinations found that, while the veteran had oral pain in 
the area of the temporomandibular joint, that TMJ was not 
clinically shown.  The March 2007 VA examiner specifically 
noted that the veteran had myofascial pain disorder, which 
was "a condition causing pain and spam in mastication 
muscles, often symptomatic as a result of the body's reaction 
to stress."  However, the VA examiner noted, the multiple 
conditions that would be present for a diagnosis of TMJ to be 
made were not substantiated by the instant clinical 
examination.  While a September 2004 private medical record 
noted that the veteran had tenderness over the bilateral 
temporomandibular joint, with decreased range of motion of 
the joint, there was no x-ray or other objective clinical 
evidence of TMJ, and no other symptoms, as referred to by the 
March 2007 VA examiner, were found on examination.  As such, 
a diagnosis of TMJ based on objective clinical findings is 
still not of record.

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, and it is not "material" 
as it does not raise the reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the issue 
of entitlement to service connection for TMJ is not reopened.  
As new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable, and the issue of entitlement to 
service connection for TMJ is not reopened.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

Sinus Disorder

The RO denied service connection for a sinus disorder in 
March 1996, and notified the veteran of the decision that 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether there was evidence to substantiate a claim for a 
chronic sinus or allergic disorder.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented or secured since the March 1996 rating decision 
which is relevant to, and probative of, this matter.

The evidence of record at the time of the March 1996 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service treatment records 
and the October 1995 VA examination report.  The additional 
evidence added to the record since the March 1996 rating 
decision includes the October 2005 VA Gulf War Protocol 
examination report; May 2005 statements from the veteran's 
parents and aunt; private treatment records dated from 
October 1998 to August 2005; VA outpatient treatment records 
dated in October 1995, from March 2004 to August 2006, and 
from October 2006 to August 2008; and the transcript from the 
veteran's July 2008 Board hearing.

The RO denied the veteran's claim for entitlement to service 
connection for a sinus disorder in March 1996, and at that 
time, there was no evidence that the veteran had a chronic 
sinus disorder.  However, the majority of the evidence 
submitted since the final March 1996 rating decision reflects 
that the veteran has diagnoses of sinusitis, as noted in a 
July 2003 private medical record and during the February 2007 
VA joints examination, and rhinitis, as revealed in the 
October 2005 VA Gulf War Syndrome examination report.  

Accordingly, this evidence is both "new," as it had not 
been previously considered by VA, and it is "material" as 
it raises the reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the issue of entitlement to 
service connection for a sinus disorder is reopened.


ORDER

The claims as to whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for degenerative joint disease of the bilateral 
feet and the left knee, to include as secondary to a service-
connected disorder; entitlement to service connection for 
chronic fatigue syndrome; and entitlement to service 
connection for an acquired psychiatric disorder, are 
dismissed.

Service connection for gastrointestinal symptoms, headaches, 
dizziness, "cold feet," and joint pain in the hips, elbows, 
lumbar spine, and hands, to include as due to undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117, is 
denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for TMJ is denied.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
sinus disorder is reopened, and to that extent only, the 
appeal is granted.


REMAND

As noted above, the veteran's claim for service connection 
for a sinus disorder has been reopened on the basis of new 
and material evidence, and as such, the reopened issue must 
be remanded to be adjudicated on the merits.  Moreover, the 
record contains evidence that the veteran was treated for 
allergic conjunctivitis in May 1993, and for seasonal 
allergies in August 1995, and was diagnosed with allergic 
rhinitis during the October 2005 VA examination, and 
diagnosed with sinusitis during the February 2007 VA 
examination.  These facts meet the "low threshold" set 
forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(requiring only that the evidence "indicates" that there 
"may" be a nexus between an inservice incident and a 
currently diagnosed disorder).

Moreover, a preexisting disorder will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  

Moderate pes planus was noted on the veteran's March 1990 
service entrance examination, and therefore preexisted his 
military service.  However, the evidence of record is 
inconclusive as to whether the veteran's preexisting 
bilateral pes planus was related to his military service.  
The pes planus was noted to be moderate on service entrance 
in March 1990, but "significant" towards the end of his 
period of service, as noted in February 1995 and September 
1995 service treatment records.  Subsequent to service, the 
October 1995 VA examination noted asymptomatic pes planus on 
physical examination, but later private and VA outpatient 
treatment records describe the veteran's bilateral pes planus 
as "severe," with an August 2005 VA outpatient treatment 
record noting that the veteran's feet were "difficult to 
manipulate into neutral position."  Moreover, an x-ray taken 
during the October 2005 VA examination noted that the veteran 
had both bilateral pes planus and degenerative changes of the 
bilateral feet.

Ultimately, it is unclear whether the veteran's preexisting 
bilateral pes planus was aggravated by service, or whether 
the current severity was the result of the normal progression 
of the condition and/or postservice events.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  It would not be 
proper for the Board to make this determination without 
having an objective medical opinion of record with respect to 
aggravation, especially in light of the additional foot 
disabilities noted (e.g. degenerative changes of the feet), 
as the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, a VA opinion must be obtained to determine 
whether the veteran's preexisting bilateral pes planus was 
aggravated by service, by events subsequent to service, or 
has simply increased in severity due to the natural 
progression of the condition.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Accordingly, the issues of entitlement to service connection 
for a sinus disorder, and entitlement to service connection 
for a bilateral foot disorder, are remanded for the following 
actions:

1.  The veteran must be afforded a VA 
orthopedic examination for the purpose of 
obtaining an opinion as to whether any 
current bilateral foot disorder was 
incurred in or aggravated by service.  The 
claims file must be made available to the 
examiner in connection with the 
examination.  Specifically, the examiner's 
opinion should address the question of 
whether the veteran's preexisting 
bilateral pes planus, as noted on his 
March 1990 service entrance examination, 
was aggravated by his military service.  
The examiner should state whether the 
veteran's February 1995 and September 1995 
complaints as to his preexisting bilateral 
pes planus constituted (1) a temporary 
worsening of symptoms of the preserves 
disability or (2) a chronic increase in 
severity beyond natural progress.  

The veteran must also be afforded a VA 
examination to ascertain the etiology of 
any sinus disorder found.  The claims file 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make this determination must be 
ordered.  Thereafter, based upon review of 
the service and postservice treatment 
records, the examiner must provide an 
opinion as to whether any sinus disorder 
found is related to the veteran's period 
of military service.  

If any opinion requested cannot be made 
without resort to speculation, the 
examiner should so state.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  When the above development has been 
completed, the issues of entitlement to 
service connection for a sinus disorder, 
and entitlement to service connection for 
a bilateral foot disorder, must be 
readjudicated.  If any issue on appeal 
remains denied, an additional supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


